UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-6594



DAVID FARRELL SULLIVAN,

                                              Plaintiff - Appellant,

          versus


JON OZMINT, South Carolina Department of
Corrections, Director; MR. RABB AND MR.
LAWTER, Tyger River Classification Managers;
MS. MANESS, Tyger River Mailroom Supervisor;
ASSOCIATE WARDEN LLOYD; ASSOCIATE WARDEN
COUNTS; MAJOR BREWTON; CAPTAIN THOMPSON;
LIEUTENANT SHELTON; MARY MCCABE, Librarian;
LIEUTENANT PEAK; LIEUTENANT BAILY; WARDEN,
SCDC Kirkland R&E Center; RICHARD SMITH,
Warden, SCDC; CAPTAIN ALEXANDER, SMU; NURSE
SMILEY,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:04-cv-23266-HFF)


Submitted:   March 14, 2007                   Decided:   May 17, 2007


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Farrell Sullivan, Appellant Pro Se. Michael Stephen Pauley,
VINTON D. LIDE & ASSOCIATES, Lexington, South Carolina; Sheally
Venus Poe, ALLEN, KOPET & ASSOCIATES, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            David Farrell Sullivan appeals the district court’s order

adopting the recommendation of the magistrate judge to grant the

Appellees’ motion for summary judgment in this action brought under

42 U.S.C. § 1983 (2000).         Sullivan also appeals the district

court’s paperless order denying his Fed. R. Civ. P. 59(e) motion.

We   have   reviewed   the   record   and   find   no   reversible    error.*

Accordingly, we affirm substantially for the reasons stated by the

district court.   Sullivan v. Ozmint, No. 6:04-cv-23266-HFF (D.S.C.

Aug. 24, 2005 and Mar. 16, 2006).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                     AFFIRMED




      *
      Sullivan failed to object specifically to the magistrate
judge’s recommendation to deny relief for failure to exhaust
administrative remedies on all claims except for Sullivan’s
environmental tobacco smoke (“ETS”) claim.       Sullivan received
proper notice of the consequences for failure to file specific
objections; therefore, he waived review of the exhaustion issue.
See Wright v. Collins, 766 F.3d 841, 845-46 (4th Cir. 1985).
Furthermore, Sullivan does not reference exhaustion in his informal
brief. See 4th Cir. R. 34(b) (limiting review to issues raised in
informal brief). Sullivan’s ETS claim is meritless for the reasons
discussed by the magistrate judge and adopted by the district
court.

                                  - 3 -